DETAILED ACTION
Introduction
This office action is in response to applicant’s remarks filed 12/15/2021. Claims 1-20 are currently pending and have been examined. Applicant’s IDS have been considered. There is no claim to foreign priority.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/15/2021 have been fully considered but they are not persuasive. 
More specifically, regarding claim 1, applicant argues, “In the rejections, the Examiner maps the target-language text, recited in claim 1, to the translated subtitle file, disclosed in Greenberg. See Office Action at page 3. Based on these claim mappings, in order to teach the above limitations of claim 1, Greenberg would have to disclose the idea of generating a target language subtitle event based on the translated subtitle file. Importantly, Greenberg contains no such teachings. As discussed above, Greenberg discloses only reviewing, editing, and customizing the translated subtitle file. See Greenberg at paragraph [0018]. 
However, the Examiner does not concur with the applicant’s arguments, wherein the Examiner notes, Greenberg explicitly teaches translating the unit of translatable text into target-language text, which is not argued by the applicant, and further generates, based on the target-language text, at least one target-language subtitle event (the portion argued by the applicant). The Examiner notes the applicant argues that Greenberg has no such teachings with respect to the idea of generating a target language subtitle event based on the translated subtitle file. However, Greenberg explicitly teaches this claimed element in paragraph [0040], wherein there is an explicit subtitled translation produced, the subtitled translation that is produced is comprised of the subtitled events, with respect to format provided in the master original language template as partitioned, synchronized etc. The translated language file is formatted, in the language (the translated language) to fit the OLMT and that is how the newly output translated subtitles are produced. The Examiner notes it is this generation of the output that teaches the above argued limitation. 
claim 2, “In the rejections, the Examiner maps the unit of translatable text, recited in claim 2, to one of the sentence units disclosed in Xu. See Office Action at page 5. Based on these mappings, in order to teach the above limitations of claim 2, Xu would have to disclose generating a sentence unit by combining a textual string included in each of multiple subtitle events into a single sentence unit. Importantly, Xu contains no such teachings. Xu discloses only partitioning text content into multiple sentence units based on pauses contained in the speech file. See Xu at paragraph [0024]. Xu is silent with respect to the idea of combining multiple sentence units or multiple text content into a single sentence unit. In view of at least these distinctions, Applicant submits that Xu cannot be properly interpreted as teaching or suggesting the above limitations of claim 2.” 
The Examiner notes, in the previous interview (dated 12/23/2021) the inventive concept was discussed with respect to a sequence of subtitled events and generating a unit of translation based on the combination of multiple subtitled events. The Examiner notes, that the claims were not amended and in the broadest reasonable interpretation of the claims (which may or may not include the concept as discussed), the sequence of subtitle events is not claimed as discussed in the interview. The Examiner claim 2 has several issues in clarifying . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Greenberg et al. (Greenberg, US 2014/0068687) in view of Xu et al. (Xu, US 2006/0074690).
As per claim 1, Greenberg teaches a computer-implemented method for generating translation suggestions for subtitle events, the method comprising: 
receiving a sequence of source-language subtitle events associated with a content item, wherein each source-language subtitle event includes a different textual string representing a corresponding portion of the content item 
generating [a unit of] translatable text based on a textual string included in at least one source-language subtitle event from the sequence (ibid, paragraph [0040]-his high-quality compressed and time-coded master subtitle text file in the original language); 
translating, via software executing on a machine, the [unit of] translatable text into target-language text (ibid-his ISMT-interactive statistical machine translator, machine translation along with translation memory combination, producing translation of the translatable text files); 
generating, based on the target-language text, at least one target-language subtitle event associated with a portion of the content item corresponding to the at least one source-language subtitle event (ibid-his synchronized and generated target language subtitles associated with OLMT original language master template files); and 
generating, for display, a subtitle presentation template that includes the at least one target-language subtitle event (ibid-his generated template file, including time coding, synchronization and subtitles in target-language for editing). 
unit of translatable text as taught by Xu (paragraph [0006]-his sentence unit determining module and corresponding subtitle generation).
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Greenberg and Xu to combine the prior art element of generating a subtitle translation file as taught by Greenberg with generating a unit of translatable text, as taught by Xu as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be having the script for translation in specific units of translation, such as sentence units (ibid-Xu, see his unit and sentence units for translation discussion, see also Greenberg dialog/script for translation discussion).
As per claim 2, Greenberg with Xu make obvious the computer-implemented method of claim 1, wherein Xu further teaches generating the unit of translatable text comprises combining a textual string included in each of 
As per claim 3, Greenberg with Xu make obvious the computer-implemented method of claim 1, wherein generating the unit of translatable text comprises separating the textual string into multiple units of translatable text (ibid-Xu, see his partitioning discussion, with respect to his translatable units of text). 
As per claim 4, Greenberg with Xu make obvious the computer-implemented method of claim 3, but lacks explicitly teaching that which the Examiner takes official notice, that it was obvious to one of ordinary skill in the art, before the effective filing date of the invention that, the at least one source-language subtitle event includes no more than a single textual string (i.e. one word sentences, including interrogatives, “Who?” Imperatives or commands, “Stop!”, Declarative, “Me.” and a litany of others, used in dialog, script, subtitling, which would clearly be evident as a single text string subtitle event, readily produced by google “one-word sentences” citation). 
KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be having the script for translation in specific units of translation, such as sentence units (ibid-Xu, see his unit and sentence units for translation discussion, see also Greenberg dialog/script for translation discussion). 
As per claim 5, Greenberg with Xu make obvious the computer-implemented method of claim 1, wherein translating the unit of translatable text into target-language text comprises: 
translating a first unit of translatable text based on a first textual string included in a first source-language subtitle event from the sequence into a first 
translating a second unit of translatable text based on a second textual string included in a second source-language subtitle event from the sequence into a second unit of target-language text (ibid, with respect to the second textual string sentence unit as discussed above and translated). 
As per claim 6, Greenberg with Xu make obvious the computer-implemented method of claim 5, wherein generating the at least one target-language subtitle event comprises combining the first unit of target-language text and the second unit of target-language text into a single target-language subtitle event (ibid-Xu paragraphs [0006-0008]-his translation module, translated text content of the subtitles in the sentence unit, wherein the subtitles in the target language units are combined to form his target language sentences, i.e. in Chinese). 
As per claim 7, Greenberg with Xu make obvious the computer-implemented method of claim 1, wherein generating the at least one target-language subtitle event comprises separating the target-language text into . 
Claims 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Greenberg et al. (Greenberg, US 2014/0068687) in view of Xu et al. (Xu, US 2006/0074690) in view of Feinstein et al. (Feinstein, US 2020/0098352).
As per claim 11, claim 11 sets forth limitations similar to claim 1 and is thus rejected under similar reasons and rationale, wherein Greenberg with Xu make obvious a [non-transitory computer-readable storage medium] includes instructions that, when executed by one or more processors, configure the one or more processors to perform the steps of (Greenberg, paragraph Xu, paragraph [0002, 0029], Fig. 1, paragraph [0013]): 
receiving a sequence of source-language subtitle events associated with a content item, wherein each source-language subtitle event includes a different textual string representing a corresponding portion of the content item (ibid-see claim 1, corresponding and similar limitation); 
generating a unit of translatable text based on a textual string included in at least one source-language subtitle event from the sequence (ibid); 
causing the unit of translatable text to be translated into machine translated text in a target language (ibid); 

generating, for display, a subtitle presentation template that includes the at least one target-language subtitle event (ibid). 
The above combination lacks explicitly teaching that which Feinstein teaches a non-transitory computer-readable storage medium includes instructions that, when executed by one or more processors, configure the one or more processors to perform steps (paragraphs [0075, 0076, 0080]). Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Greenberg and Xu to combine the prior art element of generating a subtitle translation file as taught by Greenberg with generating a unit of translatable text, as taught by Xu with the non-transitory computer-readable medium as taught by Feinstein as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be having a system and computer storing instructions for execution via a processor to implement the instructions, regarding script for translation in specific units of translation, such as sentence units (ibid-Xu, see his unit and sentence units for translation discussion, see also Greenberg dialog/script for translation discussion, ibid-Feinstein). 
As per claim 12, Greenberg with Xu with Feinstein make obvious the non-transitory computer-readable storage medium of claim 11, wherein causing the unit of translatable text to be translated comprises: 
causing the unit of translatable text to be translated into first target-language text with a machine translation application (ibid-Greenberg-paragraph [0040-his ISMT-machine translation); and 
causing the unit of translatable text to be translated into second target-language text with a translation memory application (ibid-Greenberg, his translation memory, previous translations, and reliance upon MT and translation memory, for translation). 
As per claim 13, Greenberg with Xu with Feinstein make obvious the non-transitory computer-readable storage medium of claim 12, Feinstein teaching that which Greenberg with Xu lack, further comprising instructions that, when 
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Greenberg and Xu to combine the prior art element of generating a subtitle translation file as taught by Greenberg with generating a unit of translatable text, as taught by Xu with the quality check as taught by Feinstein as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be having a script for translation in specific units of translation, such as sentence units, translated using the highest quality version of the translation (ibid-Xu, see 
As per claim 14, Greenberg with Xu with Feinstein make obvious the non-transitory computer-readable storage medium of claim 13, wherein ranking the translation quality of the first target-language text and the second target-language text comprises: 
determining a first translation quality of the first target-language text based on one or more heuristic parameters associated with the unit of translatable text (ibid, Freinstein paragraphs [0053, 0092-0094]-his language processing engine generating score for translation quality); 
determining a second translation quality of the second target-language text based on the one or more heuristic parameters (ibid-his quality check and score for the translation memory based verification process); and 
based on the first translation quality and the second translation quality, selecting one of the first target-language text or the second target-language text as a highest quality translation (ibid-his selected translation based on the accuracy/quality of the translation determined). 
As per claim 15, Greenberg with Xu with Feinstein make obvious the non-transitory computer-readable storage medium of claim 13, wherein ranking the 
determining a first translation quality of the first target-language text with a machine-learning model (ibid, Feinstein, paragraphs [0053, 0092-0094]-his machine learning/training for the quality checker, with respect to the machine translation, see also Greenberg IMST learning discussion, paragraph [0040]); 
determining a second translation quality of the second target-language text with the machine-learning model (ibid, Feinstein, paragraphs [0053, 0092-0094]-his machine learning/training for the quality checker, with respect to the translation memory, see also Greenberg IMST learning discussion, paragraph [0040]); and 
based on the first translation quality and the second translation quality, selecting one of the first target-language text and the second target-language text as a highest quality translation (ibid-Feinstein, his selected translation based on the accuracy/quality of the translation determined). 
As per claim 16, Greenberg with Xu with Feinstein make obvious the non-transitory computer-readable storage medium of claim 11, wherein generating the unit of translatable text comprises combining a textual string from each of 
As per claim 17, Greenberg with Xu with Feinstein make obvious the non-transitory computer-readable storage medium of claim 11, wherein generating the unit of translatable text comprises separating the textual string into multiple units of translatable text (ibid-see claim 3, corresponding and similar limitation). 
As per claim 18, claim 18 sets forth limitations similar to claim 11 and is thus rejected under similar reasons and rationale, wherein Greenberg with Xu with Feinstein make obvious a system, comprising: 
a memory that stores instructions; and a processor that is coupled to the memory and, when executing the instructions, is configured to (Greenberg, paragraph Xu, paragraph [0002, 0029], Fig. 1, paragraph [0013], Feinstein paragraphs [0075, 0076, 0080]): 
receive a sequence of source-language subtitle events associated with a content item, wherein each source-language subtitle event includes a different textual string representing a corresponding portion of the content item (ibid-see claim 11, corresponding and similar limitation); generate a unit of translatable text based on a textual string included in at least one source-language subtitle event from the sequence (ibid); translate, via software, the unit of translatable 
As per claim 19, Greenberg with Xu with Feinstein make obvious the system of claim 18, wherein the processor translates the unit of translatable text by: causing the unit of translatable text to be translated into first target-language text with a machine translation application (ibid-see claim 12, corresponding and similar limitation); causing the unit of translatable text to be translated into second target-language text with a translation memory application (ibid); determining a first translation quality of the first target-language text with a machine-learning model (ibid-see claim 15, corresponding and similar limitation); determining a second translation quality of the second target-language text with the machine-learning model (ibid); and based on the first translation quality and the second translation quality, selecting one of the first target-language text and the second target-language text as a highest quality translation (ibid). 
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Greenberg et al. (Greenberg, US 2014/0068687) in view of Xu et al. (Xu, US , as applied to claim 1 above, and further in view of Li et al. (Li, US 2012/0275761).
As per claim 8, Greenberg with Xu make obvious the computer-implemented method of claim 1, wherein generating the subtitle [presentation] template comprises temporally aligning the target-language text with the unit of translatable text (ibid-see Greenberg, synchronize discussion, paragraphs [0018-0020]), but lacks explicitly teaching that which Li teaches the presentation template comprises temporally aligning the target-language text with the unit of translatable text (paragraphs [0040, 0041, 0043]-his time stamps/coded, translatable subtitle text along with target language text, and aligned and output). 
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Greenberg and Xu to combine the prior art element of generating a subtitle translation file as taught by Greenberg with generating a unit of translatable text, as taught by Xu with the temporal alignment of subtitle text as taught by Li as each element performs the same function as it does KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be having the script for translation in specific units of translation, such as sentence units and synchronized portions of text for interaction (ibid-Xu, see his unit and sentence units for translation discussion, see also Greenberg dialog/script for translation discussion, ibid-Li, see also his paragraphs [0034, 0035]).
As per claim 9, Greenberg with Xu with Li make obvious the computer-implemented method of claim 8, wherein temporally aligning the target-language text with the unit of translatable text comprises positioning in the subtitle presentation template a first target-language subtitle event that includes a portion of the target-language text to begin when a first source-language subtitle event that includes a portion of the unit of translatable text begins (ibid-Li-see his alignment discussion, time coding and beginning, and playback and corresponding positioning, see also Fig. 2, with respect to his target language text and translatable text, for beginning, paragraphs [0040-0043]). 
As per claim 10, Greenberg with Xu with Li make obvious the computer-implemented method of claim 8, wherein temporally aligning the target-language text with the unit of translatable text comprises positioning in the subtitle . 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Greenberg et al. (Greenberg, US 2014/0068687) in view of Xu et al. (Xu, US 2006/0074690) in view Feinstein, as applied to claim 18 above, and further in view of Li.
As per claim 20, Greenberg with Xu with Feinstein make obvious the system of claim 18, but lack that which Li teaches wherein the subtitle template temporally arranges the sequence of source-language subtitle events with respect to a series of time codes that each indicate a specific playback time in the content item (ibid-see claim 10, corresponding and similar limitation, Li’s, paragraphs [0037-0043]-see above temporal discussion, his timestamps/coded and synchronized playback time selection, based on the timestamps).
KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be having the script for translation in specific units of translation, such as sentence units and synchronized portions of text for interaction (ibid-Xu, see his unit and sentence units for translation discussion, see also Greenberg dialog/script for translation discussion, ibid-Li, see also his paragraphs [0034, 0035]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT M SPOONER whose telephone number is (571)272-7613.  The examiner can normally be reached on 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-






/LAMONT M SPOONER/           Primary Examiner, Art Unit 2657                                                                                                                                                                                             
lms
1/25/2022